Case 3:14-cr-00175-WHA Document 956-6 Filed 12/31/18 Page 1 of 2




            EXHIBIT F
                 Case 3:14-cr-00175-WHA Document 956-6 Filed 12/31/18 Page 2 of 2
From: webmaster@cpuc.ca.gov <webmaster@cpuc.ca.gov>
Sent: Friday, November 16, 2018 4:03 PM
To: usrb@cpuc.ca.gov
Cc: Allen, Meredith <MEAe@pge.com>
Subject: Electric Safety Incident Reported- Pacific Gas & Electric Incident No: 181116-9015

The Following information regarding this incident has been reported:

Reporting Date: 11/16/2018 4:00:05 PM
Incident Date: 11/8/2018 @ 6:45 a.m.
Reported By: Meredith Allen, Sr. Director - Regulatory Relations
Utility Name: Pacific Gas & Electric
Phone Number: (415)828-5765
Email Address: MEAE@pge.com

Incident Location: Concow Concow, Butte

Reasons For Reporting:
- Fatalities? No (Utility: , Others: )
- Names of Fatalities:
- Injuries? (Utility: , Others: )
- Names of Injured:
- Damage? No (Utility: , Others: )
- Interruption? (Total Customers: , Total Hours: )
- Operator Judgement? Yes
- Media Coverage? No

Cause of Incident: Unknown (Other Cause: )

Agencies on Scene: Fire,

Facilities Affected:
- Utilities Facilities: Big Bend 1101
- Voltage (KV): 12kV
- Customer's Facilities:

DigIn Information:
- Excavator Name:
- Contact:
- Phone: (___)___-____

Incident Recovery:
- On Scene Date & Time: @ 00:00 a.m.
- Service Restored: @ 00:00 a.m.

Summary: On November 8, 2018, at approximately 0645 hours, PG&E experienced an outage on the Big Bend 1101 12kV
Circuit in Butte County. CAL FIRE has collected PG&E equipment on that circuit. CAL FIRE has secured a location near
PG&E facilities on that circuit. This information is preliminary. PG&E is cooperating with CAL FIRE.
